TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-03-00278-CR


Joe Millian, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 331ST JUDICIAL DISTRICT

NO. 3021521, HONORABLE FRED A. MOORE, JUDGE PRESIDING



O R D E R
PER CURIAM
The reporter's record was originally due to be filed on June 16, 2003.  The time for
filing was twice extended at the reporter's request, the second extension being to September 5, 2003. 
Appellant has now filed a motion for extension of time to file the reporter's record, to which is
appended an affidavit from the court reporter stating that the record would be complete on
September 15, 2003.  The record has not been tendered for filing.
The motion for extension of time to file the reporter's record is dismissed.  The court
reporter for the 331st District Court, Ms. Michelle Flannery Nolley, is ordered to file the reporter's
record no later than October 10, 2003.  See Tex. R. App. P. 35.3(c).  No further extension of time
will be granted.
Appellant's motion for extension of time to file his brief on appeal is dismissed as
premature.
It is ordered September 25, 2003.

Before Chief Justice Law, Justices B. A. Smith and Patterson
Do Not Publish